954 F.2d 727
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Craig Thomas CLARK, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 90-56204.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 5, 1992.*Decided Feb. 10, 1992.

Before WALLACE, Chief Judge, JAMES R. BROWNING and SKOPIL, Circuit Judges.


1
MEMORANDUM**


2
Craig Thomas Clark appeals pro se the district court's dismissal of his 28 U.S.C. § 2255 petition.   He objects to the sentencing judge's refusal to depart downward from the range determined by application of the Sentencing Guidelines.   We affirm.


3
Clark pled guilty to unarmed bank robbery.   As defendant concedes, his sentence of sixty-four months incarceration and three years supervised release was properly calculated.   Clark objects, however, to the district judge's failure to depart downward.   He argues that his criminal history category significantly overestimated the seriousness of his criminal history.


4
In this case, the district judge explicitly recognized that she had discretion to depart downward, but she declined to exercise it.   A district judge's discretionary refusal to depart from the applicable guideline range is not reviewable on appeal.   United States v. Garcia-Garcia, 927 F.2d 489, 490 (9th Cir.1991);   United States v. Morales, 898 F.2d 99, 102 (9th Cir.1990).


5
Clark also contends that the mechanical application of the Sentencing Guidelines violates due process under the Fifth Amendment.   We have previously considered and rejected that contention.   See United States v. Brady, 895 F.2d 538 (9th Cir.1990).


6
AFFIRMED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3